ACCEPTED
                                                                                           05-18-00214-CR
                                                                                 FIFTH COURT OF APPEALS
                                                                                           DALLAS, TEXAS
                                                                                         6/4/2018 10:08 AM
                                                                                                LISA MATZ
                                                                                                    CLERK

                                 Appeal No. 05-18-00214-CR

      DONALD CUNNINGHAM                     §                          FILED IN
                                                      IN THE FIFTH DISTRICT
                                                                  5th COURT OF APPEALS
                                            §                         DALLAS, TEXAS
      V.                                    §         COURT OF APPEALS
                                                                 06/04/2018 10:08:47 AM
                                            §                           LISA MATZ
                                                                          Clerk
      THE STATE OF TEXAS                    §         AT DALLAS, TEXAS

                         MOTION TO RESCIND NOTICE OF MAY
                             30, 2018 AND FIRST MOTION FOR
                           EXTENSION OF TIME TO FILE BRIEF
                                      FOR APPELLANT

              TO THE HONORABLE JUDGES OF SAID COURT:

            COMES NOW Donald Cunningham, Appellant in this cause, by and

    through his attorney on appeal, and requests this Court to grant an extension of

    time to file the Brief for Appellant of 30 days, from May 27, 2018, to June 26,

    2018, for the reasons shown below.

                                                I.

            Appellant was convicted of aggravated sexual assault of a child. Appellant

    was convicted on February 23, 2018. The record was completed on April 27, 2018.

    Appellant’s brief was due on May 27, 2018. Considering the absence of any first

    extension motion, this Court on May 30, 2018 directed Appellant to file his brief

    within 10 days.

                                                II.

           Appellant by oversight failed to upload his first extension motion on May 24,
                                                1
    2018. Appellant prepared the original version of this motion and served the State via

    e-mail on May 24, 2018, three days before his brief was due. Appellant now files this

    updated motion on June 4, 2018.

                                             III.

          The need for a briefing extension is reasonably explained by counsel

    spending time including as follows since April 27, 2018: (1) 46-page Brief for

    Appellant in Anthony Chiplin v. State, Appeal No. 05-17-01052-CR, an appeal from a

    jury conviction with four points of error on a record that was approximately 925

    pages, filed on May 4, 2018; (2) 24-page Brief for Appellant in Tevin Ahere v. State,

    Appeal No. 05-17-00737-CR, with six points of error, filed on May 11, 2018; (3)

    Reply Brief in Leonard Mornes v. State, Appeal No. 05-17-00289-CR, with four

    reply issues, received on May 17, 2018 and filed thereafter; and (4) 23-page Brief for

    Appellant in Chelsea Wallace v. State, Appeal No. 05-18-00006-CR, tendered to this

    Court on May 24, 2018 and filed on May 29, 2018. Also, counsel was out of the

    office during the work week of May 29, 2018 through June 1, 2018.
                                             III.

          For the reasons stated, counsel respectfully requests a first briefing extension

    of 30 days, from May 27, 2018, to June 26, 2018. Appellant respectfully asks this

    Court to rescind its notice of May 30, 2018, due to his oversight, and because the

    State was notified of Appellant’s request. Appellant requests any other relief that

    this Court would deem appropriate.
                                              2
                                     Respectfully submitted,



                                      /s/ Christian T. Souza
                                     Christian T. Souza
                                     Assistant Public Defender
                                     State Bar No. 00785414
                                     133 N. Riverfront Blvd.
                                     Dallas, TX 75207
                                     Tel. 214-653-3650
                                     (214) 653-3539 (fax)
                                     Christian.souza@dallascounty.org

                                   CERTIFICATE OF SERVICE

          I hereby certify that a true copy of the foregoing motion was served on the
    Dallas County Criminal District Attorney’s Office (Appellate Division), 133 N.
    Industrial Blvd., B-19, 10th Floor, Dallas, Texas, 75207, by electronic service or
    by e-Mail to dcdaappeals@dallascounty.org.

          /s/ Christian T. Souza
          Christian T. Souza




                                                3